Citation Nr: 1509493	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected major depressive disorder (MDD), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for disability exhibited by dizziness, claimed as secondary to service-connected mitral valve prolapse.

3.  Entitlement to service connection for disability exhibited by fatigue, claimed as secondary to service-connected mitral valve prolapse.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an April 2014 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives, as to the increased rating claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an October 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for fatigue and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.


FINDINGS OF FACT

1.  Competent evidence demonstrates that the Veteran's MDD is manifested by depression, sleep impairment, and disturbances of mood and motivation but not by a flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; and difficulty establishing effective work and social relationships due to the service-connected MDD.

2.  The service-connected MDD does not present a disability picture so unusual or exceptional as to render impractical application of the schedular rating standards.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 30 percent for the service-connected MDD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claim for an increased disability rating for service-connected MDD, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in a predecisional letter dated in February 2011, the Veteran was provided the duty to notify provisions concerning this increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of her service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate her claim, such as medical records or lay statements regarding personal observations.  She was asked to provide information as to where she had been treated for her service-connected disability and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.

The correspondence also notified the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the February 2011 correspondence informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran.

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records, and secured VA examinations in furtherance of her MDD claim.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims file.

Pertinent VA examinations with respect to the increased rating claim on appeal were obtained in March 2011 and May 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Collectively, the VA examination reports identified here are sufficient, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 30 percent evaluation for her service-connected MDD throughout the appeal period.  As discussed below, the Board concludes that a staged rating is not warranted for the Veteran's service-connected MDD.

The Veteran's MDD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9434.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned a GAF score of 60 as determined by the March 2011 VA examiner.  This score is indicative of moderate impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 30 percent for her service-connected MDD.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that an increased disability rating is not warranted under the schedular criteria.

As was described above, under 38 C.F.R. § 4.130, DC 9434, in order to warrant a 50 percent disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

Here, in VA treatment records dated in November 2010, the Veteran reported that she "frequently feels depressed due to being fired from her job and now not able to find employment."  She reported that she feels worthless.  A diagnosis of MDD was confirmed and continued.  In another November 2010 VA treatment record, the Veteran reported feeling "really sad" and endorsed crying spells.  She reported that her sleep had improved.

The Veteran was afforded a VA examination in March 2011.  Upon interview by the examiner, the Veteran indicated that she has one adult daughter, who lives in a basement apartment in the Veteran's home.  She has another adult daughter who does not live at home.  The Veteran reported that she attends bible study.  She stated, "it has been really hard for me to go out and meet people...other than with my sister...I can have great ten minute relationships, but I have a hard time making good friends now."  The Veteran reported that she does yard work, embroidery, and needle work in her spare time.  She endorsed a depressed mood.  The examiner noted that the Veteran's "[m]ood may vary from psychomotor slowing to psychomotor agitation."  The Veteran reported that her sleep is horrible, "I wake and stay awake for two hours before I go back to sleep..."  She endorsed a poor energy level.  She stated that she often feels hopeless or helpless.  The examiner noted that the Veteran's major depression is "mild moderate."  The examiner indicated that the Veteran was clean, neatly groomed, and casually dressed.  Her affect was sad and her mood was depressed.  She did not endorse panic attacks, suicidal ideation, or homicidal ideation.  Her impulse control was good.  The examiner assigned a GAF of 60.  He opined, "[t]he Veteran had a few different jobs with child protective services and was let go from several of her jobs due to her bantering [and] contentiousness with teens and adults.  The Veteran found this job to be highly stressful."  The examiner indicated that the Veteran's MDD resulted in "occasional decrease in work efficiency with intermittent periods of inability to perform occasional tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning."

In her August 2011 notice of disagreement (NOD), the Veteran asserted that she is working less due to her service-connected MDD.  She endorsed panic attacks at least twice per month and indicated that she feels on edge "all the time."  She also endorsed short and long term memory loss.

Pursuant to the June 2014 Board Remand, the Veteran was afforded another VA examination in May 2014.  The examiner confirmed and continued the current diagnosis of MDD.  The examiner noted that the Veteran's MDD continued to result in "occasional decrease in work efficiency with intermittent periods of inability to perform occasional tasks, although generally functioning satisfactorily, with normal routine behaviors, self-care, and conversation."  With regard to social relationships, the Veteran reported that she does not intend to marry again and does not date.  She "feels very betrayed from her ex-marriage in how that ended."  The Veteran stated that she does not associate with other woman as she feels that the majority of women are trivial.  She stated that she sees her brother once per month.  With regard to occupational tasks, the Veteran reported that she has completed twenty-one hours toward her Master's degree.  She has been working with an adult with disabilities for three years.  The Veteran endorsed depressed mood and chronic sleep impairment.  The examiner determined that the Veteran was reporting a moderate level of depressive symptoms.  He noted that she has not been in active mental health treatment for three years and is not on any medication to manage her MDD symptoms.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

With regard to the Veteran's MDD, the Board concludes that a disability rating in excess of 30 percent is not warranted.  The VA treatment records and VA examination reports do not show that the Veteran had occupational and social impairment with reduced reliability and productivity.  Rather, the findings of the VA examiners and treatment providers are indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was shown to maintain social relationships with family members.  She participated in activities outside the home.

The Board recognizes that the Veteran reported panic attacks and impaired memory.  See the Veteran's NOD dated August 2011.  Crucially, the Veteran failed to endorse these symptoms at the May 2014 VA examination.  Moreover, these symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  Significantly, there is no indication that the Veteran's symptomatology equates to occupational and social impairment with reduced reliability and productivity.  Moreover, the evidence does not support a finding that the Veteran's MDD symptomatology results in occupational and social functioning was demonstrative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In addition, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.

Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's MDD warrants disability ratings in excess of 30 percent.  Therefore, the evidence of record does not support the schedular criteria required for an increased disability rating as to this service-connected disability at any time during the current appeal.  This claim must be denied.

Additionally, the Board finds that the Veteran's MDD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's MDD symptomatology.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because her MDD symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Although the Veteran has submitted evidence as to her psychiatric symptomatology, and made assertions of entitlement to a higher rating, she has not submitted evidence of unemployability, or claimed to be unemployable, solely as a result of her service-connected MDD.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to an increased disability rating greater than 30 percent for the service-connected MDD is denied.

REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

In the April 2014 remand, the Board instructed that the Veteran be scheduled for a VA examination in order to assess whether her claimed dizziness and fatigue are merely symptoms of the already service-connected mitral valve prolapse or whether they are manifestations of a separately ratable disability.

Pursuant to the Board remand, the Veteran was afforded a VA examination in June 2014.  The June 2014 VA examination was an ear, nose, and throat examination, which only assessed whether the Veteran's dizziness was due to peripheral vestibular pathology.  To this end, the VA examiner opined, "[b]ased on the patient's history, physical exam findings, and tests, I do not believe that she has any peripheral vestibular pathology causing her "dizziness" as she doesn't refer to it as dizziness but lightheadedness.  I am not a cardiologist so I do not know if this is a common symptom with mitral valve prolapse."

Accordingly, the June 2014 VA examination is inadequate as the examiner was unable to competently assess whether the Veteran's dizziness/lightheadedness is a symptom of mitral valve prolapse or whether it is a separate disability.  Moreover, the Veteran's claimed fatigue was not addressed by the June 2014 VA examiner.
In sum, the Board finds that its April 2014 remand instructions were not followed and, as such, the record remains unclear as to whether the claimed dizziness and fatigue are manifestations of separately ratable disabilities or whether they are symptoms of the Veteran's service-connected mitral valve prolapse.  This matter should be remanded in order to afford the Veteran a new VA cardiology examination with medical opinion.

All outstanding VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Procure any records of outstanding treatment and/or evaluation that the Veteran has recently received, including records of VA treatment dating from April 2014.

2. Schedule the Veteran for a VA cardiology examination with a medical professional of appropriate expertise to determine the nature and etiology of the claimed dizziness and fatigue.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology should be annotated in the examination report.  Pertinent testing deemed necessary should be accomplished; the results of any such studies should be included in the examination report.

Following review of the claims file and examination of the Veteran, the examiner is requested to indicate whether the Veteran's claimed dizziness and fatigue are manifestations of service-connected mitral valve prolapse or whether they are manifestations of a separate disability(ies).
If the examiner diagnoses additional disability manifested by dizziness and/or fatigue, he/she should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the additional disability manifested by dizziness and/or fatigue was incurred during the Veteran's military service or is otherwise related to her service.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any additional disability manifested by dizziness and/or fatigue was caused or made chronically worse by the Veteran's service-connected disabilities to include mitral valve prolapse.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


